Exhibit 10.2

 

SECOND AMENDMENT AND WAIVER TO FIRST LIEN EXIT CREDIT AGREEMENT

 

This SECOND AMENDMENT AND WAIVER TO FIRST LIEN EXIT CREDIT AGREEMENT (“Waiver”),
dated effective as of April 24, 2017 (the “Waiver Effective Date”), is by and
among Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Borrower”), the
lenders party to the First Lien Exit Credit Agreement described below (the
“Lenders”), and Wells Fargo Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and the other parties in the
capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the First Lien Exit Credit Agreement, dated as of
December 30, 2016, as amended by the Amendment to First Lien Exit Credit
Agreement dated as of March 3, 2017 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “First Lien Credit
Agreement”);

 

WHEREAS, the Borrower requests a waiver to the requirement that it deliver a
Reserve Report dated as of January 1, 2017, and in lieu thereof will deliver a
Reserve Report dated as of April 1, 2017, upon the terms set forth in this
Waiver;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.                Definitions. Capitalized terms used herein (including
in the Recitals hereto) but not defined herein shall have the meanings as given
them in the First Lien Credit Agreement, unless the context otherwise requires.

 

Section 2.                Waiver and Amendment. The Lenders hereby waive and
amend the requirement in Section 2.8.2(a) of the First Lien Credit Agreement
with respect to only the Reserve Report to be delivered prior to May 31, 2017,
as provided in such Section 2.8.2(a) (herein the “First 2017 Reserve Report”)
that such First 2017 Reserve Report have an “as of” date of January 1, 2017,
such waiver being upon the express condition and requirement that the Borrower
deliver a Reserve Report otherwise meeting the requirements of Section 2.8.2(a)
prior to May 31, 2017 with an “as of” date of April 1, 2017. The waiver and
amendment in this Section 2 is only for the First 2017 Reserve Report for the
calendar year 2017 and not for any other Reserve Report required to be delivered
pursuant to Section 2.8.2 of the Credit Agreement.

 

Section 3.                Conditions to Effectiveness and Certain Agreements.
This Waiver shall be deemed effective (subject to the conditions herein
contained) as of the Waiver Effective Date when the Administrative Agent has
received counterparts hereof duly executed by the Borrower, the Administrative
Agent and the Required Lenders and upon the prior or concurrent satisfaction of
each of the following conditions:

 

 

 



 

(a)                the Administrative Agent shall have received for its own
account, if then invoiced, any amounts payable pursuant to Section 10.3 of the
First Lien Credit Agreement;

 

(b)               the Borrower shall have represented and warranted that the
representations and warranties in Section 4 below are true and correct; and

 

(c)                no Borrowing Base Deficiency, Default or Event of Default
shall have occurred and be continuing.

 

Delivery by the Borrower of an executed counterpart of this Waiver to the
Administrative Agent shall constitute a representation and warranty by the
Borrower that the statements in the foregoing clauses (a), (b) and (c) are true
and correct.

 

Section 4.                Representations and Warranties. The Borrower hereby
represents and warrants that after giving effect hereto:

 

(a)                the representations and warranties of the Obligors contained
in the Loan Documents are true and correct in all material respects, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date (except for any such representations and warranties which are
qualified by a materiality qualifier which shall be true and correct in all
respects); provided that notwithstanding the foregoing, the Borrower makes no
representation in respect of Section 6.6 or Section 6.18 of the First Lien
Credit Agreement;

 

(b)               except to the extent waived in this Waiver, the Borrower
performed and complied with all agreements and conditions contained in the First
Lien Credit Agreement required to be performed or complied with by it prior to
or as of the Waiver Effective Date;

 

(c)                the execution, delivery and performance by the Borrower and
each other Obligor of this Waiver and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Waiver , along with the First Lien Credit Agreement and the other Loan
Documents, constitutes the legal, valid and binding obligation of each Obligor a
party thereto enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

(d)               neither the execution, delivery and performance of this Waiver
by the Borrower, the performance by it of the First Lien Credit Agreement as
amended hereby nor the consummation of the transactions contemplated hereby does
or shall contravene, result in a breach of, or violate (i) any provision of any
Obligor’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Obligor or any of
its Subsidiaries is a party or by which any Obligor or any of its Subsidiaries
or any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document, a copy of which
has been delivered to Administrative Agent on or before the date hereof; and

 

 2



 



 

(e)                no Material Adverse Effect has occurred since December
31, 2016, except any Material Adverse Effect as a direct result of the decline
in the price of hydrocarbons.

 

Section 5.                Loan Document; Ratification.

 

(a)                This Waiver is a Loan Document.

 

(b)               The Borrower and each other Obligor hereby ratifies, approves
and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement as amended or modified hereby and
each of the other Loan Documents including without limitation all Mortgages,
Security Agreements, Guaranties, Control Agreements and other Security
Documents, to which it is a party.

 

Section 6.                Costs and Expenses. As provided in Section 10.3 of the
First Lien Credit Agreement, the Borrower agrees to reimburse Administrative
Agent for all fees, costs, and expenses, including the reasonable fees, costs,
and expenses of counsel or other advisors for advice, assistance, or other
representation, in connection with this Waiver and any other agreements,
documents, instruments, releases, terminations or other collateral instruments
delivered by the Administrative Agent in connection with this Waiver.

 

Section 7.                GOVERNING LAW. THIS WAIVER SHALL BE DEEMED A CONTRACT
AND INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 8.                Severability. Any provision of this Waiver that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Waiver or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 9.                Counterparts. This Waiver may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Waiver by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 10.            No Waiver or Agreement. The execution, delivery and
effectiveness of this Waiver shall not operate as a waiver of any default of the
Borrower or any other Obligor or any right, power or remedy of the
Administrative Agent or the other Secured Parties under any of the Loan
Documents, nor constitute a waiver of (or consent to departure from) any terms,
provisions, covenants, warranties or agreements of any of the Loan Documents.
The parties hereto reserve the right to exercise any rights and remedies
available to them in connection with any present or future defaults with respect
to the First Lien Credit Agreement or any other provision of any Loan Document.

 

 3



 

 



Section 11.            Release. Borrower, for itself and on behalf of its
Subsidiaries and Affiliates and its and their predecessors, successors and
assigns, each do hereby forever release, discharge and acquit the Administrative
Agent, each Issuer, each Lender and each other Secured Party and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, internal and external attorneys, agents and employees (the
“Releasees”), from any and all duties, liabilities, obligations, claims
(including claims of usury), demands, accounts, suits, controversies and actions
that they at any time had or have or that its successors and assigns hereafter
may have, whether known or unknown, against any Releasee (collectively, the
“Released Claims”) that arise under, or in connection with, or that otherwise
relate, directly or indirectly, to the First Lien Credit Agreement, any other
Loan Document, any Hedging Agreement, any Bank Product Agreement or any related
document, or to any acts or omissions of any such Releasee in connection with
any of the foregoing. As to each and every claim released hereunder, Borrower
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein and are freely and voluntarily entering into
this Waiver . Borrower, for itself and on behalf of its Subsidiaries and
Affiliates and its and their predecessors, successors and assigns, does hereby
forever covenant not to assert (and not to assist or enable any other Person to
assert) any Released Claim against any Releasee. 

 

Section 12.            Successors and Assigns. This Waiver shall be binding upon
the Borrower and its Subsidiaries and their respective successors and permitted
assigns and shall inure, together with all rights and remedies of each Secured
Party hereunder, to the benefit of each Secured Party and the respective
successors, transferees and assigns.

 

Section 13.            Entire Agreement. THIS WAIVER, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 

 

 4



 

 

In Witness Whereof, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 



 

 ENERGY XXI GULF COAST, INC.     By:/s/ Glen Priestley  Name: Glen Priestley
Title: Vice President, Treasury

 

 S-1



 

 

 



 

 

Wells Fargo Bank, N.A., as the

Administrative Agent, an Issuer and a

Lender

        By:/s/ David Maynard 
Name: David Maynard
Title: Senior Vice President

 

 S-2



 



 

 

 AMEGY BANK NATIONAL ASSOCIATION, as Lender        By:  Name:
Title:

 

 

 



 S-3



 



  

 THE BANK OF NOVA SCOTIA, as Lender        By:  Name:
Title:

 

 

 

 

 S-4



 

   

 TORONTO DOMINION (TEXAS) LLC, as Lender        By:/s/ Annie Dorval Name: Annie
Dorval
Title: Authorized Signatory

 

 

 

 

 S-5



 

 

 

  

 CAPITAL ONE, NATIONAL ASSOCIATION, as Lender        By:/s/ Robert James Name:
Robert S. James
Title: Director

 

 

 

 S-6



 

 



 

  

 NATIXIS, New York Branch, as Lender        By:/s/ Brice Le Foyer Name: Brice Le
Foyer
Title: Director      By:/s/ Ajay Prakash   Name: Ajay Prakash
Title: Vice President



 

 

 S-7



 

 



  

 BARCLAYS BANK PLC, as Lender        By:/s/ Jake Lam Name: Jake Lam
Title: Assistant Vice President

   

 

 S-8



 

 



 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender        By:  Name:
Title:     By:  Name:
Title:

  

 S-9



 

 





  ING CAPITAL LLC, as Lender        By:/s/ Charles Hall Name: Charles Hall
Title: Managing Director     By:/s/ Scott Lamoreaux Name: Scott Lamoreaux
Title: Director

  

 S-10



 

   

 REGIONS BANK, as Lender and as Swing Line Lender        By:/s/ Kelly L. Elmore
III Name: Kelly L. Elmore III
Title: Managing Director

   

  

 S-11



 

 



 CITIBANK, N.A., as Lender        By:/s/ Cliff Vaz Name: Cliff Vaz
Title: Vice President

   

 S-12



 

 







  UBS AG, STAMFORD BRANCH, as Issuer and Lender        By:/s/ Craig Pearson
Name: Craig Pearson
Title: Associate Director, Banking Product Services, US     By:/s/ Darlene Arias
Name: Darlene Arias
Title: Director

  

 

 S-13



 

 









  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender        By:/s/ Anca Trifan Name:
Anca Trifan
Title: Managing Director     By:/s/ Marcus Tarkington Name: Marcus Tarkington
Title: Director

 

 

 S-14



 

 

 

  COMMONWEALTH BANK OF AUSTRALIA, as Lender           By: /s/ Damien Podagiel  
  Name: Damien Podagiel
Title: Associate Director    





 

 S-15



 

 



  COMERICA BANK, as Lender           By:        Name:
Title:    

 



 S-16



 

 



  FIFTH THIRD BANK, as Lender           By: /s/ David R. Garcia     Name: David
R. Garcia
Title: Vice President  

 

 

 

 S-17



 

 

 



  ABN AMRO CAPITAL USA LLC, as Lender           By: /s/ Richard Klompjan    
Name: Richard Klompjan
Title: Executive Director       By: /s/ Antonio Molestina     Name: Antonio
Molestina
Title: Managing Director

 

 

 S-18



 

 



  SUMITOMO MITSUI BANKING CORPORATION, as Lender           By: /s/ Toshitake
Funaki     Name: Toshitake Funaki
Title: Managing Director    

 

 

 S-19



 

 



  KEYBANK NATIONAL ASSOCIATION, as Lender           By:        Name:
Title:    

 

 

 S-20



 

 



  SANTANDER BANK, N.A., as Lender           By:        Name:
Title:       By:        Name:
Title:



 

 

 S-21



 

  



  WHITNEY BANK, as Lender           By: /s/ William Jochetz     Name: William
Jochetz
Title: Vice President    

 



 S-22



 

 



  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender           By:
/s/ Eric J. Santis     Name: Eric J. Santis
Title: Executive Director    

 

 S-23



 

 



  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender           By: /s/
Ronald Spitzer      Name: Ronald E. Spitzer
Title: Managing Director       By: /s/ Kathleen Sweeney      Name: Kathleen
Sweeney
Title: Managing Director

  

 

 S-24



 

 

 



  IBERIABANK, as Lender           By: /s/ Moni Collins      Name: Moni Collins
Title: Senior Vice President    

 

 

 S-25



 

 

 



  PNC BANK, NATIONAL ASSOCIATION, as Lender           By:         Name:
Title:    

 



 

 S-26



 

 



  CITIGROUP FINANCIAL PRODUCTS INC., as Lender           By: /s/ Brian S. Boyles
    Name: Brian S. Boyles
Title: Authorized Signatory    

 

 

 S-27



 



 



 

ACKNOWLEDGED AND AGREED AS OF

THE DATE FIRST ABOVE WRITTEN:

          ENERGY XXI GOM, LLC         By: /s/ Glen Priestley     Name: Glen
Priestley     Title: Treasurer         ENERGY XXI TEXAS ONSHORE, LLC         By:
/s/ Glen Priestley     Name: Glen Priestley     Title: Treasurer         ENERGY
XXI ONSHORE, LLC         By: /s/ Glen Priestley     Name: Glen Priestley    
Title: Treasurer         ENERGY XXI PIPELINE, LLC         By: /s/ Glen Priestley
    Name: Glen Priestley     Title: Treasurer         ENERGY XXI LEASEHOLD, LLC
        By: /s/ Glen Priestley     Name: Glen Priestley     Title: Treasurer





 

 S-28



 

 

 



  ENERGY XXI PIPELINE II, LLC         By: /s/ Glen Priestley     Name: Glen
Priestley     Title: Treasurer         MS ONSHORE, LLC         By: /s/ Glen
Priestley     Name: Glen Priestley     Title: Treasurer         EPL OIL & GAS,
INC.         By: /s/ Glen Priestley     Name: Glen Priestley     Title:
Treasurer         EPL PIPELINE, L.L.C.         By: /s/ Glen Priestley     Name:
Glen Priestley     Title: Treasurer         NIGHTHAWK, L.L.C.         By: /s/
Glen Priestley     Name: Glen Priestley     Title: Treasurer         EPL OF
LOUISIANA, L.L.C.         By: /s/ Glen Priestley     Name: Glen Priestley    
Title: Treasurer





 

 S-29



 

 



        DELAWARE EPL OF TEXAS, LLC         By: /s/ Glen Priestley     Name: Glen
Priestley     Title: Treasurer         ANGLO-SUISSE OFFSHORE PIPELINE  
PARTNERS, LLC         By: /s/ Glen Priestley     Name: Glen Priestley     Title:
Treasurer         EPL PIONEER HOUSTON, INC.         By: /s/ Glen Priestley    
Name: Glen Priestley     Title: Treasurer         ENERGY PARTNERS, LTD., LLC    
    By: /s/ Glen Priestley     Name: Glen Priestley     Title: Treasurer        
M21K, LLC         By: /s/ Glen Priestley     Name: Glen Priestley     Title:
Treasurer      







 

 S-30



 

 



  SOILEAU CATERING, LLC         By: /s/ Glen Priestley     Name: Glen Priestley
    Title: Treasurer         ENERGY XXI INSURANCE LIMITED         By: /s/ Glen
Priestley     Name: Glen Priestley     Title: Treasurer         ENERGY XXI
OFFSHORE SERVICES, INC.         By: /s/ Glen Priestley     Name: Glen Priestley
    Title: Treasurer         ENERGY XXI NATURAL GAS HOLDINGS, INC.         By:
/s/ Glen Priestley     Name: Glen Priestley     Title: Treasurer         ENERGY
XXI SERVICES, LLC         By: /s/ Glen Priestley     Name: Glen Priestley    
Title: Treasurer



 



 S-31



 

 

 



  ENERGY XXI HOLDINGS, INC.         By: /s/ Glen Priestley     Name: Glen
Priestley     Title: Treasurer         ENERGY XXI GIGS SERVICES, LLC         By:
/s/ Glen Priestley     Name: Glen Priestley     Title: Treasurer





 

 

 S-32



